U. S. SECURITIES AND EXCHANGE C OMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-32917 PROTOKINETIX, INC. Nevada 94-3355026 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2225 Folkstone Way West Vancouver, British Columbia Canada V7S 2Y6 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (604) 926-6627 Securities registered pursuant to Section 12(b)of the Act: None Securities registered pursuant to Section 12(g)of the Act: $.0000053 par value common stock Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 62,256,433 common shares outstanding, $0.0000053 par value, at August 4, 2009. PART I ITEM 1. FINANCIAL STATEMENTS PROTOKINETIX, INC. Balance Sheets at June 30, 2009 and December 31, 2008 Statements of Operations for the three and six months endedJune 30, 2009and2008and for the period from December 23, 1999 (Date of Inception)to June 30, 2009 Statements of Stockholder’s Equity for the Period from December 23, 1999 (Date of Inception)to June 30, 2009 Statements of Cash Flows for the six months ended June 30, 2009 and 2008 and for the Period from December 23, 1999 (Date of Inception) June 30, 2009 Notes to Financial Statements See Notes to Financial Statements 2 Table of Contents PROTOKINETIX, INCORPORATED (A Development Stage Company) BALANCE SHEETS (Unaudited) ASSETS June 30, 2009 December 31, 2008 Current Assets Cash $ $ Prepaid expenses Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Short-term loan Convertible note payable (Note 2.) Total current liabilities Stockholders' Equity (Deficit) Common stock, $0.0000053 par value; 100,000,000 common shares authorized; 59,931,933 and 57,081,933 shares issued and outstanding for June 30, 2009 and December 31, 2008 respectively Common stock issuable; 600,000 December 31, 2008 - 3 Additional paid-in capital Deficit accumulated during the development stage ) ) Total shareholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See Notes to Financial Statements 3 Table of Contents PROTOKINETIX, INCORPORATED (A Development Stage Company) STATEMENTS OF OPERATIONS
